Case: 13-3022    Document: 7      Page: 1   Filed: 11/07/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ QCourt of ~peaI~
       for tbe jfeberaI QCircuit

                GREGORYW. INGRAM,
                     Petitioner,

                     v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.


                        2013-3022


   Petition for review of the Merit Systems Protection
Board in case no. DC831E090776-M-1.


                      ON MOTION


                       ORDER
   Gregory W. Ingram moves for leave to proceed in forma
pauperis.

    Upon consideration thereof,

    IT Is ORDERED THAT:

   The motion is granted.
Case: 13-3022   Document: 7   Page: 2   Filed: 11/07/2012




GREGORY INGRAM V. OPM                                 2


                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s21